DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “based on which” in line 7 of claim 1 is indefinite due to the equivocal nature of the term “which.”  This term must be replaced by a positive recitation of a specific element.
Claims 2-7 are rejected because of their dependency on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi (EP 1 714 847).
Rossi discloses a control system for a work machine (vehicle, not labeled) including an input control (joystick, not labeled) moveable in at least one direction (Figure 54, for example) to provide control of the work machine (paragraph 10, for example).  An input interface (Figure 2, for example) is configured to be used by an operator of the work machine to program a control action (via 12, for example) for the work machine by identifying a particular position (forward, back, left, right, for example).  The input control triggers the control action (claim 1, for example).  A controller (24) is configured to set the control action based on the particular position (abstract, for example).
Rossi is used in the manner of claim 8.
Regarding claims 11 and 17, because the input control is a joystick and because it is standard for joysticks to be operational in the manner claimed, claim recitations are met.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (EP 1 714 847), as applied above, and further in view of Wuisan et al. (U.S. Patent 9,777,461), as applied in the non-final Office action of 03 August 2022.
Rossi is silent regarding detents, as the invention is directed elsewhere.  Wuisan teaches a joystick input control having detents, as discussed in the previous Office action.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Rossi with detents, since Wuisan teaches this to be a known joystick control arrangement.
Rossi shows only a single joystick; however, as exemplified by Wuisan, it is known to use a plurality of joysticks (54a, 54b).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used an additional joystick in order to control the machine as desired, in accordance with the teaching of Wuisan.  This is a duplication of existing parts, which cannot patentably distinguish an apparatus.
Rossi does not teach a motor grader.  Wuisan teaches a motor grader (Figure 1, for example) having a blade (42).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the control system of Rossi with the grader of Wuisan since Wuisan teaches that it is known to use joysticks to control motor graders for a variety of operator inputs.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wuisan et al. (U.S. Patent 9,777,460) in view of Rossi (EP 1 714 847), as applied above.
Wuisan teaches the control system as discussed in the non-final Office action.  Wuisan also teaches the joysticks to be programmable (column 8, lines 55-58 and column 20, lines 53-57).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have enabled programming by an operator since Rossi teaches this to be an effective manner of machine operation.

Response to Arguments
Applicant's arguments filed 28 September 2022 have been fully considered but they are moot in view of the new grounds of rejection.  Rossi teaches that it is known to enable an operator to program a control action of a work machine.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671